CLIFFORD, Circuit Justice.
I am of the opinion that the circuit court has no jurisdiction to grant the relief prayed in this case, for the following reasons:—
1. Because the parties are citizens of the same state.
2. Because the subject-matter of the controversy is not within the scope and meaning of the third clause of section 2 of the bankrupt act
3. Because the complainant, as the assignee of the bankrupts first named in the bill of complaint, is not authorized by the third clause of section 2 of the bankrupt act, sor by any other provision of that act, to maintain this suit against the respondent Story, as the assignee of the other bankrupt therein named, for any purpose set forth in the bill of complaint.
4. Such conflicting claims of assignees, as in this case, must be adjudged in the first instance by the bankrupt court, as they involve questions of administration rather than questions of title or of ownership, and consequently do not fall within the descriptive words employed in the provision giving jurisdiction to the circuit and district courts, at law or in equity, of controversies in respect to property, between an assignee and third persons claiming an adverse interest therein.
5. Orders and decrees of the bankrupt court in such matters may doubtless be subject to revision in the circuit court, under the first clause of section 2 of the bankrupt act; but I am of the opinion that neither the third clause of that section, nor any other provision of the bankrupt act, confers jurisdiction upon the circuit court to grant the relief prayed in this case.
Judge LOWELL, does not concur in the second, third, fourth, and fifth propositions expressed in the foregoing opinion, and the case is disposed of by the presiding justice, under section 1 of the act entitled “An act to further the administration of justice,” approved June 1, 1872 [17 Stat. 196].
CLIFFORD, Circuit Justice. Demurrer sustained and bill dismissed.